Exhibit 10.9
SPECTRUM PHARMACEUTICALS, INC.
TERM SHEET FOR 2009 INCENTIVE AWARD PLAN
NONQUALIFIED STOCK OPTION AWARD
AWARDED TO NON-EMPLOYEE DIRECTORS
FOR GOOD AND VALUABLE CONSIDERATION, Spectrum Pharmaceuticals, Inc. (the
“Company”), hereby grants to the Participant named below a nonqualified stock
option (the “Option”) to purchase any part or all of the number of shares of its
common stock (the “Common Stock”), that are covered by this Option, as specified
below, at the Exercise Price per share specified below and upon the terms and
subject to the conditions set forth in this Term Sheet, the Spectrum
Pharmaceuticals, Inc. 2009 Incentive Award Plan (the “Plan”) and the Standard
Terms and Conditions (the “Standard Terms and Conditions”) promulgated under
such Plan, each as amended from time to time. This Option is granted pursuant to
the Plan and is subject to and qualified in its entirety by the Standard Terms
and Conditions.

         
Name of Participant:
       
Grant Date:
       
Number of Shares of Common Stock covered by Option:
       
Exercise Price Per Share:
  $    
Vesting Schedule:
       

This Option is not intended to qualify as an incentive stock option under
Section 422 of the Internal Revenue Code of 1986, as amended. By accepting this
Term Sheet, Participant acknowledges that he or she has received and read, and
agrees that this Option shall be subject to, and Participant shall comply with,
the terms of this Term Sheet, the Plan and the Standard Terms and Conditions.
IN WITNESS WHEREOF, the Company has caused this Option to be executed by its
duly authorized officer.

         
 
  SPECTRUM PHARMACEUTIALS, INC.    
 
       
 
       
 
  Name    
 
  Title    

[Participant/Spouse Signature page follows on the reverse side of this Term
Sheet]

 

 



--------------------------------------------------------------------------------



 



PARTICIPANT’S ACCEPTANCE
The undersigned hereby accepts the foregoing Option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges that a copy of the
Standard Terms and Conditions and the Plan are available on the Company’s
intranet.

         
 
  PARTICIPANT    
 
       
 
       
 
  Signature    

By his or her signature below, the spouse of the Participant, if Participant is
legally married as of the date of his or her execution of this Term Sheet,
acknowledges that he or she has read this Term Sheet, the Standard Terms and
Conditions and the Plan and is familiar with the terms and provisions thereof,
and agrees to be bound by all the terms and conditions of this Term Sheet, the
Standard Terms and Conditions and the Plan.

         
 
 
 
Signature of Spouse    

OR
By his or her signature below, the Participant represents that he or she is not
legally married as of the date of execution of this Term Sheet.

         
 
  PARTICIPANT    
 
       
 
 
 
Signature    

 

 



--------------------------------------------------------------------------------



 



SPECTRUM PHARMACEUTICALS, INC.
STANDARD TERMS AND CONDITIONS FOR
NONQUALIFIED STOCK OPTION AWARD
GRANTED TO NON-EMPLOYEE DIRECTORS
These Standard Terms and Conditions apply to any Options granted under the
Spectrum Pharmaceuticals, Inc. 2009 Incentive Award Plan (the “Plan”) to
non-employee members of the Company’s Board of Directors, which are identified
as nonqualified stock options and are evidenced by a Term Sheet or an action of
the Administrator that specifically refers to these Standard Terms and
Conditions. Capitalized terms not otherwise defined herein shall have the
meaning set forth in the Plan.

1.  
TERMS OF OPTION
     
SPECTRUM PHARMACEUTICALS, INC. (the “Company”), has granted to the Participant
named in the Term Sheet provided to said Participant herewith (the “Term Sheet”)
a nonqualified stock option (the “Option”) to purchase up to the number of
shares of the Company’s common stock (the “Common Stock”), set forth in the Term
Sheet, at the purchase price per share and upon the other terms and subject to
the conditions set forth in the Term Sheet, these Standard Terms and Conditions
(as amended from time to time), and the Plan. For purposes of these Standard
Terms and Conditions and the Term Sheet, any reference to the Company shall
include a reference to any Subsidiary.
  2.  
NON-QUALIFIED STOCK OPTION
     
The Option is not intended to be an incentive stock option under Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”) and will be
interpreted accordingly.
  3.  
EXERCISE OF OPTION
     
The Option shall continue to vest, in accordance with the Vesting Schedule set
forth on the Term Sheet, so long as Participant remains a member of the Board.
Participant may exercise any vested portion of the Option at any time prior to
the Expiration Date of the Option.
     
To exercise the Option (or any part thereof), Participant shall provide notice
to the Company specifying the number of whole shares of Common Stock Participant
wishes to purchase and how Participant’s shares of Common Stock should be
registered (in Participant’s name only or in Participant’s and Participant’s
spouse’s names as community property or as joint tenants with right of
survivorship).
     
The exercise price (the “Exercise Price”) of the Option is set forth in the Term
Sheet. The Company shall not be obligated to issue any shares of Common Stock
until Participant shall have paid the total Exercise Price for that number of
shares of Common Stock. The Exercise Price may be paid as permitted in the Plan.
     
Fractional shares will not be issued. Shares of Common Stock will be issued as
soon as practical after exercise. Notwithstanding the above, the Company shall
not be obligated to deliver any shares of Common Stock during any period when
the Company determines that the exercisability of the Option or the delivery of
shares hereunder would violate any federal, state or other applicable laws.

 

 



--------------------------------------------------------------------------------



 



4.  
EXPIRATION OF OPTION
     
The Option shall expire and cease to be exercisable ten (10) years after the
Grant Date of the Option (the Expiration Date), except as provided in this
Section 4.

  A.  
This Option shall expire and cease to be exercisable upon the earlier of the
Expiration Date of the Option or the expiration of five (5) years from the date
of termination of Participant’s Continuous Service if such termination occurs
for any reason other than (i) removal from office by action of the Board or the
stockholders of the Company, or (ii) a failure to be elected as a director by
the stockholders at any meeting of the stockholders at which Participant was a
candidate for election to the Board, or (iii) Participant resigning from the
Board prior to the expiration of his or her term of office.
    B.  
This Option shall expire and cease to be exercisable upon the earlier of the
Expiration Date of the Option or the expiration of three (3) months from the
date of termination of Participant’s Continuous Service if such termination is
due to (i) removal from office by action of the Board or the stockholders of the
Company, or (ii) a failure to be elected as a director by the stockholders at
any meeting of the stockholders at which Participant was a candidate for
election to the Board, or (iii) Participant resigning from the Board prior to
the expiration of his or her term of office.

5.  
RESTRICTIONS ON RESALES OF OPTION SHARES
     
The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any shares of
Common Stock issued as a result of the exercise of the Option, including without
limitation (a) restrictions under an insider trading policy, (b) restrictions
designed to delay and/or coordinate the timing and manner of sales by
Participant and other optionholders, (c) restrictions as to the use of a
specified brokerage firm for such resales or other transfers or (d) restrictions
under federal or state securities laws.
  6.  
INCOME TAXES
     
To the extent required by applicable federal, state, local or foreign law, the
Participant shall make arrangements satisfactory to the Company for the
satisfaction of any withholding tax obligations that arise by reason of an
Option exercise or disposition of shares issued as a result of an Option
exercise. The Company shall not be required to issue shares or to recognize the
disposition of such shares until such obligations are satisfied.
  7.  
NON-TRANSFERABILITY OF OPTION
     
The Participant may transfer some or all of his or her Options to one or more
“family members,” which is not a “prohibited transfer for value,” provided that
(i) the Participant (or such Participant’s estate or representative) shall
remain obligated to satisfy all income or other tax withholding obligations
associated with the exercise of such Option; (ii) the Participant shall notify
the Company in writing that such transfer has occurred and disclose to the
Company the name and address of the “family member” or “family members” and
their relationship to the Participant, and (iii) such transfer shall be effected
pursuant to transfer documents in a form approved by the Committee. For purposes
of the foregoing, the terms “family members” and “prohibited transfer for value”
have the meaning ascribed to them in the General Instructions to form S-8 (or
any successor form) promulgated under the Securities Act of 1933, as amended.

 

 



--------------------------------------------------------------------------------



 



8.  
THE PLAN AND OTHER AGREEMENTS
     
In addition to these Standard Terms and Conditions, the Option shall be subject
to the terms of the Plan, which are incorporated into these Standard Terms and
Conditions by this reference. A copy of the Plan, and the accompanying
prospectus, is available at the Company’s intranet site.
     
The Term Sheet, these Standard Terms and Conditions and the Plan constitute the
entire understanding between the Participant and the Company regarding the
Option. Any prior agreements, commitments or negotiations concerning the Option
are superseded.
  9.  
LIMITATION OF INTEREST IN SHARES SUBJECT TO OPTION
     
Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Term Sheet
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person upon exercise of the Option or
any part of it. Nothing in the Plan, in the Term Sheet, these Standard Terms and
Conditions or any other instrument executed pursuant to the Plan shall confer
upon the Participant any employment rights or any rights to continue as a
director with the Board or in service to the Company.
  10.  
GENERAL
     
In the event that any provision of these Standard Terms and Conditions is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.
     
The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.
     
These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.
     
All questions arising under the Plan or under these Standard Terms and
Conditions shall be decided by the Administrator in its sole and absolute
discretion.
  12.  
“MARKET STAND-OFF” CONDITIONS
     
Participant agrees that, if requested by the Company, Participant will not sell
or otherwise transfer or dispose of any shares held by Participant without the
prior written consent of the Company during such period of time.

 

 



--------------------------------------------------------------------------------



 



13.  
INTERPRETATION
     
This Option is granted pursuant to the terms of the Plan, and shall in all
respects be interpreted in accordance therewith. The Committee shall have the
power to interpret the Plan, the Term Sheet and these Standard Terms and
Conditions and to adopt such rules for the administration, interpretation and
application of the Plan as are consistent therewith and to interpret or revoke
any such rules. Any action, decision, interpretation or determination by the
Committee shall be final, binding and conclusive on the Company and the
Participant. No member of the Committee shall be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or the Option. Notwithstanding the provision of Sections 10.1(a) — 10.1(d)
of the Plan, the Committee shall have the discretion to provide terms and
conditions regarding (i) the vesting of this Option in the event of a Change in
Control, and/or (ii) the assumption of this Option or issuance of comparable
securities or new incentives in the event of a Change in Control.
  14.  
NOTICES
     
Any notice, demand or request required or permitted to be given under the Term
Sheet and these Standard Terms and Conditions shall be in writing and shall be
deemed given when delivered personally or three (3) days after being deposited
in the United States mail, as certified or registered mail, with postage
prepaid, and addressed, if to the Company, at its principal place of business,
Attention: Legal Department, and if to the Participant, at his or her most
recent address as shown in the employment or stock records of the Company.
  15.  
GOVERNING LAW
     
The validity, construction, interpretation, and effect of this Option shall be
governed by and determined in accordance with the laws of the State of
California.
  16.  
SEVERABILITY
     
Should any provision or portions of this Agreement be held to be unenforceable
or invalid for any reason, the remaining provisions and portions of this
Agreement shall be unaffected by such holding.
  17.  
COUNTERSIGNATURE
     
The Term Sheet may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall be deemed one instrument,
and is incorporated herein.

 

 